            Case 3:19-cv-00300-VLB Document 35 Filed 12/23/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


TIRELO MMOLAWA,                                 :
                                                :
                Plaintiff,                      :
                                                :      Civil Action No.: 3:19-cv-00300 (VLB)
       v.                                       :
                                                :
DILIGENT ENTERPRISE, INC. D/B/A                 :
COMFORCARE HOME CARE AND                               December 23, 2019
                                                :
DEVON G. WILLIAMS,                              :
                                                :
                Defendants.
                                                :
                       REQUEST FOR SETTLEMENT CONFERENCE

       The parties jointly request a settlement conference with a magistrate judge to attempt to

resolve this matter. The parties have discussed settlement of this matter independently, but have

not been able to reach a settlement independently. They agree that the assistance of a magistrate

judge in this process would assist them in their efforts to reach a resolution.

       Thus, the parties respectfully request that the Court refer this matter to a magistrate judge

for a settlement conference.

                                                    Respectfully submitted,

                                                    THE DEFENDANTS,
                                                    DILIGENT ENTERPRISE, INC. D/B/A
                                                    COMFORCARE HOME CARE and
                                                    DEVON G. WILLIAMS

                                                    /s/ Craig Dickinson
                                                    Craig Dickinson (ct18053)
                                                    Maura A. Mastrony (ct27787)
                                                    LITTLER MENDELSON, P.C.
                                                    265 Church Street -Suite 300
                                                    New Haven, CT 06510
                                                    Telephone: 203.974.8700
                                                    Facsimile: 203.974.8799
                                                    cdickinson@littler.com
                                                    mmastrony@littler.com
          Case 3:19-cv-00300-VLB Document 35 Filed 12/23/19 Page 2 of 2



                                       CERTIFICATION

       I hereby certify that on December 23, 2019, a copy of the foregoing was filed electronically

and served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail

to all parties by operation of the Court’s electronic filing system or by mail to anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF system.




                                              /s/ Craig T. Dickinson                 _____
                                              Craig T. Dickinson




                                                 2
